Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 4, 2015

                                     No. 04-15-00149-CV

                    IN THE INTEREST OF K.L.C., J.K.C., AND L.E.C.,

                  From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. 14658B
                          Honorable Rex Emerson, Judge Presiding


                                        ORDER

        By opinion and order dated April 29, 2015, this appeal was dismissed for lack of
jurisdiction because no final judgment had been entered in the underlying cause. As noted in this
court’s opinion, this court contacted appellant’s appointed attorney ad litem before dismissing
the appeal, and the attorney ad litem’s response confirmed that no final, appealable judgment had
been entered at the time the appeal was dismissed.

       On July 28, 2014, appellant filed a motion for extension of time to file a brief. Because
the appeal has been dismissed for lack of jurisdiction, appellant’s motion also is DISMISSED
FOR LACK OF JURISDICTION.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court